Citation Nr: 1244280	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-27 323	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 12, 1981, decision of the Board of Veterans' Appeals (Board) which denied entitlement to a disability rating in excess of 30 percent for manic-depressive psychosis.  


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The moving party in this case served on active duty from August 1971 to December 1975.

In an August 12, 1981, decision, the Board denied entitlement to a disability rating in excess of 30 percent for manic-depressive psychosis.  The moving party seeks for the Board to revise this decision on the basis that the decision was clearly and unmistakably erroneous.


FINDINGS OF FACT

1.  Entitlement to a disability rating in excess of 30 percent for manic-depressive psychosis was denied by the Board in an August 12, 1981 decision.  

2.  The August 12, 1981, Board decision, which denied entitlement to a disability rating in excess of 30 percent for manic-depressive psychosis, was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of that determination.


CONCLUSION OF LAW

The August 12, 1981, Board decision, which denied entitlement to a disability rating in excess of 30 percent for manic-depressive psychosis, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the notification and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

Criteria & Analysis

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  For Board decisions issued on or after July 21, 1992, a special rule provides for the inclusion of relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on it's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on clear and unmistakable error may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Unless otherwise specified, the term "issue" means a matter upon which the Board made a final decision.  As used in the preceding sentence, a "final decision" is one which was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401.  Only final decisions of the Board are subject to appeal to the Court.  38 U.S.C.A. § 7266.

The general requirements for filing a motion for CUE include the name of the veteran, the applicable VA file number, the date of the Board decision to which the motion relates, and the issue or issues to which the motion pertains.  38 C.F.R. § 20.1404(a).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion for revision of a decision based on clear and unmistakable error as noted above, there are also specific requirements for making allegations of clear and unmistakable error that are set forth under 38 C.F.R. § 20.1404(b).  Such requirements include that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In this case, the moving party contends that there was clear and unmistakable error in the August 1981 Board decision which denied entitlement to a disability rating in excess of 30 percent for manic-depressive psychosis.  

In August 1981, the relevant laws and regulations in effect for rating mental disabilities differed from those currently in effect.  Mental disorders were rated pursuant to 38 C.F.R. § 4.132, Schedule of ratings - mental disorders.  A 10 percent evaluation was to be assigned where there was slight impairment of social and industrial adaptability.  A 30 percent evaluation was warranted for definite impairment of social and industrial adaptability.  A 50 percent evaluation was warranted for considerable impairment of social and industrial adaptability.  A 70 percent evaluation was warranted for lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  A 100 percent evaluation was warranted for active psychotic manifestations of such extent, severity, depth, persistence of bizarreness as to produce complete social and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9206 (1981).

In a March 1976 rating decision, service connection was established for acute schizophrenic episode, rated 10 percent disabling, effective December 31, 1975.

In May 1977, the moving party requested reevaluation of his disability.  

In August 1977, the moving party was admitted to the Lexington, Kentucky VAMC.  He was discharged 9 days after admission.  

In an October 1977 decision, the RO determined that the August 1977 VA hospital report did not warrant a change in the 10 percent disability rating assigned.  

On December 13, 1977, the moving party underwent a VA examination.  

In a December 1977 rating decision, the RO recharacterized the moving party's disability as manic-depressive psychosis, circular type, in partial remission, and assigned a 30 percent disability rating, effective December 13, 1977.  The moving party did not file a notice of disagreement, and the RO's rating decision is final.  38 U.S.C.A. § 4005 (1976).  The moving party has not alleged CUE in this rating decision.

In January 1979, VA treatment records were associated with the claims folder which indicated that on November 28, 1978, the moving party was admitted to the Lexington VAMC "to get his head cleared" so that he would be able to obtain a job.  It was noted that he had been followed by Vocational Rehabilitation but started complaining of depression.  In an attempt to obtain a somewhat clearer picture of his mental status, admission was suggested.  It was noted that he had an unstable work history and had not been able to hold a job for any length of time.  He lived with his mother and father and had been working with vocational rehabilitation.  He had started a college education but had failed on three counts for different reasons including having been found in the possession of marijuana.  On mental status examination, he presented as a normal developed, heavyset man who was appropriately dressed.  He did not appear depressed and there was no evidence of psychosis.  He did not have a disturbed sleep or eating pattern.  According to the history, he had a depressive and manic episode while in the service.  There was one suicidal gesture when he was in jail.  He admittedly cut his vein, hoping that this would get him out of jail and into the hospital.  He was well oriented in all spheres and did not display any cognitive deficits.  He showed no evidence of depression during his stay in the hospital.  On December 6, he purposely missed his appointment with the vocational rehabilitation counselor in an act of passive aggression and he consequently was restricted to the ward.  He then demanded to be discharged against medical advice.  He was discharged on December 6, 1978, with a diagnosis of personality disorder, passive aggressive with antisocial tendency, history of drug abuse, manic depressive disease by history only.  

In a January 1979 decision, the RO considered the report of the moving party's recent hospitalization and determined that the evidence did not warrant a change in any prior determination.  The moving party did not file a notice of disagreement and the decision is final.  Id.  The moving party has not alleged CUE in this rating decision.

In June 1979, VA treatment records were associated with the claims folder indicating that on May 10, 1979, the moving party was voluntarily admitted to the Lexington VAMC seeking treatment for his depression.  He had stopped taking medication a month prior and was feeling depressed and confused.  On mental status examination he was cooperative and he appeared somewhat restless.  His general psychomotor activity seemed to be below average.  Speech was nonspontaneous but he was able to answers questions relevantly.  Affect was moderately restricted in range and mood was also moderately depressed.  He denied any suicidal or homicidal ideation lately.  He believed that people were after him, trying to harm him and he was reading his thoughts but this was not to a degree of delusions.  He admitted to experiencing visual and auditory hallucinations but he thought those were his imagination.  He denied feelings of hopelessness or worthlessness.  He was oriented and there was no gross evidence of organic brain syndrome present.  He was placed on Lithium Carbonate and Nortriptyline as he had a history of manic episode in the past.  He felt better with antidepressants and Lithium but remained distant, aloof and indifferent.  He seemed preoccupied with his inner thoughts and some of the staff felt he was getting worse and paranoid.  However, periodic evaluation showed he was feeling better with medications and there were no obvious delusions or hallucinations elicited after admission.  He was discharged on June 8, 1979.  

In a July 1979 rating decision, the RO granted entitlement to 38 C.F.R. § 4.29 (1979) benefits, assigning a 100 percent disability rating effective May 10, 1979, and assigning a 30 percent disability rating effective July 1, 1979.  The moving party did not file a notice of disagreement and the rating decision is final.  Id.  The moving party has not alleged CUE in this rating decision.

On December 26, 1979, the moving party requested reevaluation of his psychiatric disability.

In January 1980, the moving party submitted a VA Form 21-527, Income Net-Worth and Employment Statement.  He asserted that he worked as a lab assistant at the Lexington VAMC for one month.  He was a student the remainder of the time.  He asserted that he became totally disabled in January 1979.  He stated that his nerves prevented him from continued employment at the VAMC and he last worked in January 1979.  

In a February 1980 decision, the RO determined that VA records did not warrant a change in the prior determination pertaining to his nervous condition.

In March 1980, the moving party submitted a statement.  In April 1980, the moving party's sister submitted a statement in support of the moving party.

In April 1980, documents from a VA physician, Evaline W. Pluckett, were associated with the claims folder.  A March 28, 1980 'Medical Certificate' reflects a 'Brief Medical History' indicating that the moving party had not held a job longer than three months since service.  He reported depression, insomnia, lethargy, and an inability to socialize.  Dr. Pluckett diagnosed schizophrenia, schizo affective type.  A March 28, 1980 statement from Dr. Pluckett on a prescription form reflects that the moving party was receiving treatment at the VAMC and he is unable to work.  

VA treatment records were associated with the claims folder dated from February to April 1980.

In May 1980, statements from the moving party and the moving party's mother were received.

In May 1980, the moving party underwent a VA examination.

In a June 1980 decision, the RO determined that a disability rating in excess of 30 percent was not warranted.  In July 1980, the moving party filed a notice of disagreement.  A statement of the case was issued in December 1980 and a substantive appeal was received in January 1981.  

In the August 1981 decision, the Board denied entitlement to a disability rating in excess of 30 percent for manic-depressive psychosis.  It was noted that the moving party and his representative (Disabled American Veterans) asserted that the moving party's psychiatric disability was characterized by severe depression, hyperactivity, memory loss and impairment, loss of emotion for self and others, great weight gains and losses within a short time span, avoidance of crowds, crying spells, despair and worthlessness, insomnia as well as sleeping for great lengths of time, auditory and visual hallucinations, inability to make decisions, speaking in monotones, thoughts of suicide, religious delusions, uncontrolled thoughts, anxiety attacks, tension and stress, and nervous twitches throughout the body.  It was pointed out that psychiatric problems resulted in short-lived periods of employment and frequent changes of jobs as well as inability to complete vocational training.  It was asserted that medication has not alleviated his symptoms.  He experienced peaks and valleys in his psychiatric symptoms and asserted that VA has focused primarily on his more favorable symptoms when evaluating his disability.  

The August 1981 Board cited to VA mental health treatment records dated from July 1979 to January 1980.  In July 1979, he reported taking courses at school.  It was noted that he spoke clearly and in a controlled fashion; his speech did not exhibit a very large emotional range.  He noted that he was able to sleep satisfactorily.  He indicated that he had trouble adjusting to change.  An October 1979 treatment record showed he was having difficulty adjusting to a roommate at school.  Examination revealed that he was relaxed, spoke freely, and was in good contact.  He was rather guarded.  In January 1980, he indicated that he was suspended from school.  He reported that he rarely left his parent's house and he reported feeling "down" and lethargic.  Examination revealed that he was withdrawn and said little.  He did not appear very tense or anxious.

The August 1981 Board cited to the April 1980 statement from the moving party's sister that he was unable to work because of his psychiatric disability; that his VA benefits were his only source of income; and, that he could not support himself with this limited source of income.  

The August 1981 Board acknowledged and cited to the April 1980 statement from his VA physician indicating that the moving party experienced depression, insomnia, lethargy and inability to socialize.  The diagnosis was schizophrenia, schizo-affective type.  Dr. Pluckett commented that the moving party was unable to work.  

The August 1981 Board further cited to VA treatment records dated from February to April 1980 reflecting that in mid-February the moving party reported that he was depressed.  He sat passively and denied present suicidal ideation.  A late-February treatment entry showed that the moving party reported feeling better than on the last visit.  He had no specific complaints.  In March 1980, he remarked that he was not sleeping well.  He indicated that he was withdrawn and could not remember things.  In April 1980, it was noted that his psychiatric condition was stable.  

The August 1981 Board cited the May 1980 statement from the moving party's mother in which she indicated that his psychiatric disability prevented him from working or attending school; that his veterans' benefits constituted his only source of income; and, that this was an insufficient source of income on which to live.  

The August 1981 Board then summarized in detail the May 1980 VA examination report.  The examination report reflected the moving parties' complaints of depression, mood swings, anxiety attacks, memory loss, lethargy, auditory and visual hallucinations, oversleeping, difficulty sleeping, shyness, and insecurity and helplessness.  He reported that he had episodes of elation and depression.  He felt depressed.  He made reference to post service psychiatric hospitalizations and noted that he attended a mental hygiene clinic at a VAMC.  He remarked that he felt fairly well after his last depressive episode.  He observed that he was shy and somewhat aloof from people in a depressive mood but indicated that he got along with other people and with family members when he was out of his depression.  He made reference to several job changes during the period 1977 to 1979 and noted that he had been unsuccessful in attempts to return to college.  On mental status examination, he presented a generally good demeanor and gave spontaneous information in a cooperative manner.  Stream of thought and speech were within normal limits at the time of the examination.  He was in very good contact with reality; he did not show at the moment any overt psychotic symptoms but a mild depression of mood was observed.  He expressed concern about his lack of a job.  Sensorium and grasping capacities were within normal limits.  He was fully oriented in all three spheres; he did not show any memory impairment; he was alert without signs or symptoms of confusion.  Attention and comprehension were well-preserved.  Intellectual level was within normal limits.  Insight and judgment were preserved.  The diagnosis was manic-depressive psychosis, bipolar type, in remission after his last depressive episode one year before.

The August 1981 Board considered the moving party's contentions in conjunction with the medical evidence of record.  The Board found that the medical evidence demonstrated that the moving party exhibits various psychiatric symptoms, most notably depression.  However, his most recent official examination demonstrated various indices of mental clarity and grasping capacities, such as orientation, attention and comprehension, were satisfactory.  The moving party himself had reported that he experiences ups and downs in the level of his depression.  This pattern had been confirmed on the basis of regular outpatient visits over a period of several months.  The Board noted that it appeared that depressive trends have, to some extent, interfered with social relationships and with maintaining job stability.  The Board concluded that the current assigned rating conceded definite impairment of social and industrial adaptability which contemplated the overall extent of the disability.  The Board acknowledged the statement of the VA physician which stated that the moving party was unable to work but the Board did not concur based upon independent review of the record.  The Board found that the moving party's manic-depressive psychosis was manifested primarily by mood swings and depression.  Orientation, memory, attention, comprehension, insight and judgment were satisfactory and there were no signs or symptoms of confusion on recent official examination.  The Board concluded that the disability was productive of no more than definite social and industrial impairment and denied entitlement to a rating in excess of 30 percent for manic-depressive psychosis.  

The moving party specifically alleges that the August 1981 Board failed to correctly apply 38 C.F.R. § 4.132, Diagnostic Code 9206 (1981).  He asserts that a 100 percent rating should be in effect from December 21, 1979, based on repeated evidence that the moving party was unable to obtain or retain employment as a result of his service-connected mental disorder.  

The moving party cites to the VA discharge summary dated from November 28 to December 6, 1978, in support of his assertions.  The Board notes, however, that such medical evidence was of record in January 1979 and was duly considered in the January 1979 RO decision.  The moving party did not appeal the decision and this RO decision is final.  38 U.S.C.A. § 4005 (1976).  Moreover, the moving party has not claimed CUE in this RO decision.  

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 3010(a) (1976); 38 C.F.R. § 3.400 (1981).  The pertinent statute then specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 3010(b)(2) (1976); 38 C.F.R. § 3.400(o) (1981).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  The Veteran filed an increased rating claim in December 1979, which was initially denied in February 1980 and thereafter denied in June 1980; the appeal stems from the RO's denial of an increased rating in June 1980.  The November 28 to December 6, 1978, medical evidence had already been considered in the final January 1979 RO decision and as such evidence is outside the one-year window preceding the December 1979 date of claim, there would be no basis for the Board to consider such evidence in its August 1981 decision.

The moving party next asserts that the August 1981 Board decision did not consider the March 28, 1980, VA medical record indicating that he had not had a job lasting more than 3 months since leaving service and the March 28, 1980, record which contained the opinion that he was unable to work.  The moving party also asserts that the Board did not consider an April 30, 1980 statement, from him that he had not held a job for more than three months.  

The August 1981 Board did consider and specifically cite to Dr. Pluckett's statement that the moving party was unable to work.  The August 1981 Board specifically stated that "[a] statement was received in April 1980" (emphasis added) from a VA physician, and this corresponds to the March 28, 1980 statement.  Such statement was dated on March 28, 1980, but is date-stamped as received by VA on April 2, 1980.  The August 1981 Board did not specifically cite to the March 28, 1980, medical record containing  the moving party's assertion that he had not had a job lasting more than three months, but the Board cited to the medical opinion that the moving party was unable to work.  Notwithstanding this, however, in the 'Contentions' portion of the decision, the August 1981 Board specifically stated that "psychiatric problems have resulted in short-lived periods of employment and frequent changes of jobs as well as inability to complete vocational training."  Such acknowledgement encompasses the moving party's assertions in the March 28, 1980, medical record and April 30, 1980, statement from the moving party that he had not held a job for more than three months.  While the Board did not specifically cite to the March 28, 1980, medical record and the moving party's April 30, 1980, lay statement, the August 1981 Board did consider and cite to the VA physician's opinion that the moving party could not work and the Board did consider and acknowledge the moving party's overall assertion that he had only "short-lived periods of employment" since separation from service.  Thus, the Board does not find that the August 1981 Board failed to consider such evidence.  Moreover, the moving party does not show that citing to this evidence would have manifestly changed the outcome of the case as the August 1981 Board specifically acknowledged and discussed the moving party's assertion that he was unable to hold down jobs and the physician's opinion that he was unable to work.  

The moving party asserts that there were multiple items of relevant evidence of record at the time of the August 1981 decision demonstrating that he was unable to obtain or retain employment due to his mental disorder.  This included the opinion and medical report from his VA physician; the April 1980 statement from his sister; the April 1980 statement from the moving party; the May 1980 statement from his mother; and, the May 1980 VA examination report reflecting that he had several job changes from 1977 to 1979 and that he had been unsuccessful in attempts to return to college.  Such evidence, however, was considered by the August 1981 Board in denying entitlement to an increased rating.  As detailed, the August 1981 Board considered the moving party's contentions in conjunction with the medical evidence finding that his depressive trends have, to some extent, interfered with social relationships and with maintaining job stability.  The August 1981 Board noted that the 30 percent rating criteria contemplated definite impairment of social and industrial adaptability and it contemplated the overall extent of his disability.  The August 1981 specifically acknowledged the VA physician's statement that the moving party was unable to work but did not concur with such assessment based on an independent review of the record.  

The moving party's assertions that the evidence of record at the time of the August 1981 Board decision showed that he was unable to obtain or retain employment essentially amounts to a disagreement with the manner in which the 1981 Board weighed and evaluated the evidence.  The current CUE claim would have this Board reweigh that evidence and arrive at a different conclusion but a claim of CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence never rises to the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  The moving party essentially disagrees with the objective findings of the 1981 Board, but there is no indication that the 1981 Board overlooked the evidence then of record.  A CUE claim cannot succeed unless the error compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The present case does not compel that conclusion.  The August 1981 Board decision was factually supportable by the record.  

The moving party, in asserting that the evidence of record showed that he was unable to maintain employment, has also asserted that there was no affirmative evidence to the contrary.  While the Board acknowledges that a specific opinion had not been obtained as to the moving party's ability to work due to his disability, the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Any breach by VA of its duty-to-assist obligation cannot form a basis for a claim of CUE because such a breach creates only an incomplete record, rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  Again, the moving party's contentions essentially amount to an argument on how the August 1981 Board weighed the evidence, rather than clear evidence that the Board did not properly consider the applicable regulations in adjudicating the claim.  The Court has held that "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44; Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

While it is true that an incomplete record, or one lacking in detail, may ultimately lead to an incorrect determination, it cannot be said that an incomplete record is also an incorrect record.  If the facts contained in the record are correct, it is not erroneous, although not embodying all of the relevant facts.  Rather, an incomplete record is just that - incomplete.  It allows for further development of facts and law to advance the service member's claim.  "New or recently developed facts or changes in the law subsequent to the original adjudication may provide grounds for reopening a case or for a de novo review but they do not provide a basis for revising a finally decided case."  Russell v. Principi, 3 Vet. App. at 313.

Thus, an incomplete record, factually correct in all other respects, is not clearly and unmistakably erroneous.  This is true even in the present case where a specific opinion was not obtained pertaining to his ability to maintain employment.  But the Board notes the moving party was afforded a VA examination in May 1980 to assess the severity of his disability.  In short, VA's, i.e., the RO's or the Board's, possible breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error because such a breach creates only an incomplete rather than an incorrect record.  As unjust as this finding may appear, it is dictated by the law by which the Board is bound.  38 C.F.R. § 20.1403(d)(2).  A failure to fulfill VA's duty to assist him with the development of facts relevant to his claim and a disagreement as to how the facts were weighed or evaluated are not situations that are CUE.  38 C.F.R. § 20.1403(d). 

Finally, with respect to the crucial matter of whether the 1981 Board failed to apply the proper statutory law or regulation, or applied it incorrectly, such is not shown in this case.  The August 1981 Board specifically cited to the rating criteria, noting that a 30 percent rating contemplated definite impairment of social and industrial adaptability and that a 50 percent rating contemplated considerable impairment of social and industrial adaptability.  The 1981 Board concluded, however, that the moving party's disability was not productive of more than definite social and industrial impairment.  

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before the Board at the time of the August 1981 decision and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  

Thus, based on the following, the evidence does not support a finding that the August 12, 1981, Board determination was clearly and unmistakably erroneous in denying entitlement to a disability rating in excess of 30 percent for manic-depressive psychosis.  



ORDER

The August 12, 1981, Board decision, which denied entitlement to a disability rating in excess of 30 percent for manic-depressive psychosis was not clearly and unmistakably erroneous.  The appeal is denied.



                       ____________________________________________
	ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



